 1 LINDA M. PARISI, SBN 84247
   LAW OFFICES OF WING & PARISI
 2 917 G Street
   Sacramento, CA 95814
 3 Telephone: (916) 441-4888
   Facsimile: (916) 441-1575
 4 Email: linda@wingparisilaw.com

 5 Attorneys for A Vern Saeteurn

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                  CASE NO. 2:18-cr-00212-TLN
12                                     Plaintiff,               STIPULATION REGARDING
                                                                EXCLUDABLE TIME PERIODS
13   v.                                                         UNDER SPEEDY TRIAL ACT;
                                                                FINDINGS AND ORDER
14   A. VERN SAETEURN,
15                                     Defendant.
16

17             Defendant A Vern Saeteurn, by and through Linda M. Parisi, his counsel of record, and

18 plaintiff, by and through its counsel, Vincenza Rabenn, hereby stipulate as follows:

19             1.         By previous stipulation, this matter was set for a Status Conference on March 5, 2020.

20             2.        By this stipulation, the defendant now moves to continue the Status Conference until

21 May 7, 2020, at 9:30 a.m. and to exclude time between March 5, 2020 and May 7, 2020 and under

22 Local Code T4. The United States does not oppose this request.

23             3.        The parties agree and stipulate, and request that the Court find the following:

24             a.        Counsel for Mr. Saeteurn need additional to review discovery and conduct additional

25 research regarding the plea agreement.

26             b.        Defense counsel and the US Attorney have been discussing a resolution to the case and

27 need further time to resolve the matter.

28                                                          1
          Stipulation and Order
 1          c.        Counsel for defendant Mr. Saeteurn believe that failure to grant the above-requested

 2 continuance would deny them the reasonable time necessary for effective preparation, taking into

 3 account the exercise of due diligence.

 4          c.        The United States Attorney agrees to the continuance.

 5          d.        All counsel agrees to the continuance.

 6          e.        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.§ 3161, et

 7 seq., within which trial must commence, the time period of March 5, 2020 and May 7, 2020, inclusive,

 8 is deemed excludable pursuant to 18 U.S.C.§ 316l(h)(7)(A), B(iv) [Local Code T4] because it results

 9 from a continuance granted by the Court at defendant's request on the basis of the Court's finding that

10 the ends of justice served by taking such action outweigh the best interest of the public and the

11 defendant in a speedy trial.

12          4.        Nothing in this stipulation and order shall preclude a finding that other provisions of

13 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

14 a trial must commence.

15 Dated: March 3, 2020

16                                                           Respectfully Submitted,

17                                                           /s/ Linda M. Parisi
                                                             ______________________________________
18
                                                             Linda M. Parisi
19                                                           Attorney for A Vern Saeteurn

20

21 Dated: March 3, 2020                             BENJAMIN B. WAGNER
                                                         United States Attorney
22

23                                                           /s/ Linda M. Parisi by e-mail authorization
                                                             _______________________________________
24                                                            Vincenza Rabenn, Assistant U.S. Attorney
                                                             Attorney for Plaintiff
25

26

27

28                                                       2
       Stipulation and Order
 1 LINDA M. PARISI, SBN 84247
   LAW OFFICES OF WING & PARISI
 2 917 G Street
   Sacramento, CA 95814
 3 Telephone: (916) 441-4888
   Facsimile: (916) 441-1575
 4 Email: linda@wingparisilaw.com

 5 Attorneys for A Vern Saeteurn

 6

 7
                                   IN THE UNITED STATES DISTRICT COURT
 8
                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA                                           Case No. 2:18-cr-00212-TLN-1
11
                                  Plaintiff,                             ORDER
12
           v.
13

14   A. VERN SAETEURN,
15                                Defendant.
16

17

18              Based on the reasons set forth in the stipulation of the parties filed on March 3, 2020, and good

19 cause appearing therefrom, the Court adopts the stipulation of the parties in its entirety. IT IS

20 HEREBY ORDERED that the Status Conference currently set for March 5, 2020, be vacated and that

21 the Status Conference be set for May 7, 2020, at 9:30 a.m. The Court finds that the ends of justice to

22
     be served by granting a continuance outweigh the best interests of the public and the defendants in a
23
     speedy trial. Accordingly, IT IS HEREBY ORDERED that, for the reasons stated in the parties’ March
24
     3, 2020 stipulation, the time within which the trial of this matter must be
25

26 ///

27 ///

28                                                         3
         Stipulation and Order
 1
     commenced under the Speedy Trial Act is excluded during the time period of March 5, 2020 and
 2

 3 May 7, 2020, pursuant to 18 U.S.C. §3161(h)(7)(A) and (B)(iv) and Local Code T4.

 4

 5
     Dated: March 3, 2020
 6

 7
                                                              Troy L. Nunley
 8                                                            United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  4
       Stipulation and Order
